PER CURIAM.
We agree with the judge of compensation claims that the claimant’s injury is compensable under the Workers’ Compensation Law. Likewise, we find no error in the award of temporary total and temporary partial disability benefits. We conclude, however, that the judge of compensation claims erred in awarding the claimant permanent impairment benefits based on a seven percent impairment rat*640ing. The claimant is not entitled to impairment benefits because he has not yet reached maximum medical improvement as to his shoulder impingement injury, one of the injuries used to compute his impairment rating. Consequently, we must reverse the award of impairment benefits. The claimant’s temporary partial disability benefits shall be reinstated effective November 15, 1996, and shall continue until the earlier of the date the claimant reaches maximum medical improvement or the date the benefits expire by law.
Affirmed in part and reversed in part.
BOOTH, BENTON and PADOVANO, JJ„ CONCUR.